Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.

Response to Amendment
Applicant’s amendments filed 10 September 2021 are acknowledged. As Claim 4 has been cancelled, the rejection of claim 4 under 35 USC § 112(d) has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-7 have been considered but are moot because of the new ground of rejection relying on the same prior art in further view of newly discovered art to address the newly added limitations and claims not previously treated on the merits. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352923 Al to Iwano et al. (previously relied upon by Examiner), hereinafter referred to as “IWANO” in view of US 2018/0358592 A1 to Park et al. (relying on For Priority 1 Apr 2016, previously relied upon by Examiner), hereinafter referred to as “PARK” and US 2015/0303450 A1 to Miki et al. (newly cited by Examiner), hereinafter referred to as “MIKI”.
Regarding Claim 1, IWANO teaches an all-solid-state battery 10 comprising: 
a cell laminate including two or more unit cells (see laminated battery 10 in [0052]), and 
a resin layer covering a side surface of the cell laminate (see cured resin 7 on the side surface of laminated battery 6 in [0077]; see also FIG 5B), 
wherein each unit cell comprises a positive electrode current collector layer (see collector layer 1 in [0060] with positive electrode mixture layer 2 laminated thereon), a positive electrode active material layer (see positive electrode mixture layer 2), a solid electrolyte 5, a negative electrode active material layer (see negative electrode mixture layer 3), and a negative electrode current collector layer (see collector layer 1 in [0065] with negative electrode mixture layer 3 laminated thereon) laminated in this order (see particularly annotated FIG 9B), 

    PNG
    media_image1.png
    304
    658
    media_image1.png
    Greyscale

wherein at least one of the positive electrode current collector layer or negative electrode current collector layer (see collector layer 1), positive electrode material layer 2, solid electrolyte layer 5, and negative electrode material layer 3, is protruded relative to the other layers to form protruding layers protruded from side surface of cell laminate (see laminated battery 6; see teaching in [0052], and a gap (see clearance X) is formed between the protruding layers.
IWANO is silent to the resin layer being silicone resin and is further silent to the ratio of the compressive modulus of the resin layer to the compressive modulus of the cell laminate is 0.4 or less. 

The Examiner further notes that the prior art teaching the material of the resin layer being preferably silicone resin (see PARK [0052-0054]) and further teaches a substantially identical laminate structure (see annotated FIG 9b of IWANO; see further IWANO [0122-0123]). Therefore, since there is no material distinction between the claimed cell laminate and resin layer, it could be reasonably argued that the claimed ratio of the compressive modulus of the resin layer to the compressing modulus of the cell laminate would be expected to be 0.4 or less.
IWANO teaches the negative electrode mixture layer 3 comprising lithium alloy in [0066] however is silent to the layer comprising a Si-alloy-based negative electrode active material.
MIKI is relied upon for its teaching of negative active material in an all solid lithium secondary battery comprising lithium and silicon alloy material being known in the art with its improved cycle characteristics and high capacity (see MIKI [0006-0008]). One skilled in the art would be motivated to modify IWANO with the teachings of MIKI as MIKI while teaching lithium and silicon alloy material and being advantageous in battery capability further teaches having the ternary Si—Sn-M-based allow to suppress amorphous-crystalline phase transition (see MIKI [0035-0043]) therein preventing significant volume change and maintaining high capacity functionality of the resulting battery (see MIKI [0069-0073]).
Regarding Claim 5, IWANO teaches the all-solid-state battery is being an all-solid-state lithium secondary battery (see [0061; 0066]). 
Regarding Claim 6, IWANO teaches the cell laminate being restrained in the lamination direction (see laminated battery 6 having both end surfaces in the lamination direction being pressed by upper cover member 50b and lower bottom surface 50a in [0122-0123]).
Regarding Claim 7, IWANO is silent to a restraint pressure of the restraint being 1.0 MPa or more; however, the Examiner notes this as a product-by-process limitation. As IWANO teaches a cell laminate being restrained in the lamination direction (see laminated battery 6 having both end surfaces in the lamination direction being pressed by upper cover member 50b and lower bottom surface 50a in [0122-0123]) in order to allow the resin more efficient penetration clearances in to the side surfaces of the laminated battery 6 which is similar to the motivation disclosed in the instant specification [0020] whereby restraining the battery in the lamination direction is directed to preserve the extended parts of the cell laminate in the side surface of the cell laminate. As IWANO has a substantially identical resultant structure from the battery being laminated under pressure, it could be reasonably argued that IWANO anticipates the limitations as claimed (see MPEP 2113 III).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150/303464 A1 to Watanabe et al. teaches a negative active material being silicon alloy-based and further teaches the advantageous effects it presents in managing volume expansion when addressing reactions of lithium in a lithium secondary batteries.
US 20180166735 A1 to Busacca et al. teaches a secondary battery having a silicon alloy based electrode active material and using compression to improve battery cycle characteristics and combating unwanted battery volume expansion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723